DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: “determined quantity” in line 12 should be amended to -determined quantity of the flow of the cryogen-.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lalonde et al. (US 20150119868) (“Lalonde”).
Regarding claim 1, Lalonde discloses a system (see Fig. 1) comprising: a source of cryogen (see coolant supply reservoir 24, Fig. 1) in fluid communication with a delivery device for the cryogen (see medical device 12, Fig. 1); one or more valves configured to adjust a flow of the cryogen from the source through the delivery device in response to a control signal (see [0028] and [0041]); a temperature sensor disposed on 
Regarding claim 2, Lalonde further discloses wherein the temperature information is a rate of change of temperature of the temperature sensor measured in real time during the flow of the cryogen (see change of temperature over time during the procedure, [0036]).
Regarding claim 3, Lalonde further discloses wherein the controller is further configured to determine if the rate of change of temperature is within a threshold safety range (the slope of the change in temperature over time is monitored to determine with the freezing interface has moved into non-target tissue, see [0036]).
Regarding claim 4, Lalonde further discloses wherein the controller is further configured to adjust the control signal to terminate the flow of cryogen when the rate of change of the temperature is not within the threshold safety range (see “flow of coolant may be stopped”, [0038]).
Regarding claim 6, Lalonde further disclose wherein the controller is further configured to measure an elapsed time of the flow of the cryogen from the one or more valves through the delivery device, and compare the elapsed time to a threshold time .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde in view of Sahay et al. (US 20170209218) (“Sahay”).
Regarding claim 5, Lalonde teaches the limitations of claim 1, however Lalonde fails to teach wherein the controller is further configured to receive a user input of at least one location for treatment and to compare the temperature information received from the temperature sensor to a threshold temperature that is based upon the at least one treatment location.
Sahay teaches a cryogenic ablation system (see Fig. 1) comprising a computing device (see computing device 38, Fig. 1) that is programmed with software configured to run an ablation planning, guidance and treatment system (see [0030]). Sahay further teaches an interface for receiving a user input from the physician (“dropdown box”, see [0038]) to choose the treatment location and tissue type at that location such that the ablation planning system utilizes thermal characteristics of the chosen treatment location and tissue type to develop an appropriate treatment plan with optimized power/treatment settings for the cryoprobe (see [0037]-[0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the controller as taught by Lalonde to receive a user input of a treatment location and compare to the temperature information to a temperature threshold specific to the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde in view of Berzak et al. (US 20110306958) (“Berzak”).
Regarding claim 7, Lalonde teaches the limitations of claim 1 and further teaches wherein the temperature information is a cooling power measurement indicative of a cooling power of the delivery device while the delivery device is delivering the flow of the cryogen (since the slope of temperature over time is indicative of thermal transmission to/from the target tissue). However, Lalonde fails to teach wherein the controller is further configured to: receive a pressure measurement of the source of the cryogen corresponding to the cooling power measurement indicative of the cooling power of the delivery device; and store the pressure measurement as a target pressure.
Berzak teaches a closed loop cryosurgical system (see Fig. 1) comprising a pressure monitoring system that measures pressure in a source of the cryogen (see source 104, Fig. 1) and determines when the pressure as measured by pressure meter 141 is maintained at a desired value or a range of values (see [0035]-[0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the controller as taught by Lalonde to receive a pressure measurement of the source of the cryogen, and store the pressure measurement as a target (operational) pressure in light of Berzak, the motivation being to provide the additional benefit of ensuring the pressure in the cryogen source is always at the proper .

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Askew et al. (US 20090192505) (“Askew”) in view of Goldboss et al. (US 20100042087) (“Goldboss”).
Regarding claim 8, Askew teaches a system (see Fig. 3) comprising: a source of cryogen (see pressurized gas tank 72, Fig. 3) in fluid communication with a delivery device for the cryogen (see catheter 10, Fig. 3); one or more valves configured to adjust a flow of the cryogen from the source through the delivery device in response to a control signal (see solenoid valve 80, [0141]); and a controller (control box 90, see Fig. 3) configured to: determine a target quantity of the flow of the cryogen (see “controls the rate of flow of cryogen through the catheter”, [0141]) and deliver the target quantity of the flow of the cryogen (see “the valve controlled by a feedback loop in order to maintain the desired temperature”, [0141]). However, Askew fails to teach the controller configured to measure an amount of the cryogen that has been delivered as a proportion of the target quantity, and control the control signal based on the target quantity and the measured amount to deliver the target quantity of the flow of the cryogen.

Regarding claim 9, the combination of Askew in view of Goldboss further teaches wherein the controller is further configured to control the control signal to terminate the flow of the cryogen when the amount of the cryogen measured substantially matches the target quantity (the combination above provides for this feature since this would occur when the modified device reaches the end of the calculated number of doses).
Regarding claim 10, the combination of Askew in view of Goldboss further teaches wherein the amount of the cryogen measured is a function of an amount of time elapsed at a certain rate of the flow of the cryogen (the modified device is considered to provide this feature because measuring a dose of cryogen flow through a valve would 
Regarding claims 11-13, the combination of Askew in view of Goldboss further teaches wherein the controller is further configured to record a partial delivery of the target quantity of the cryogen when the amount of the cryogen measured is less than the target quantity and greater than zero; wherein the controller is further configured to record that no flow of cryogen was delivered when the amount of the cryogen measured is substantially zero; and wherein the controller is further configured to control the control signal to continue the flow of cryogen against the target quantity when the amount of the cryogen measured is less than the target quantity (since the modified device actuates the valve a calculated number of times to achieve the total number of doses, the number of valve actuations (or absence thereof) would have to measured and recorded to determine if the controller has reached the total number of doses).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Askew in view of Goldboss and in further view of Sahay.
Regarding claims 14 and 15, Askew in view of Goldboss teaches the limitations of claim 8 with Askew further being directed to treatment of respiratory tissue (see [0143], Fig. 3), however Askew in view of Goldboss fails to specifically teach wherein the target quantity is based on a user input and wherein the user input includes an identified segment of an airway.
Sahay teaches a cryogenic ablation system (see Fig. 1) comprising a computing device (see computing device 38, Fig. 1) that is programmed with software configured .

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Askew in view of Sahay.
Regarding claim 16, Askew teaches a system (see Fig. 3) comprising: a delivery device for delivering a spray of a cryogen for treatment of at least one spray location (see catheter 10, gas exiting distal end of the catheter; [0141], Fig. 3); a source of the cryogen in fluid communication with the delivery device (see pressurized gas tank 72, Fig. 3); and a controller (control box 90, see Fig. 3) comprising a user interface (“data from the temperature sensor can be displayed on the control panel” implies a display on the control panel, see [0141]) configured to: control a flow of the cryogen from the delivery device during the treatment at the at least one spray location (see “desired 
Sahay teaches a cryogenic ablation system (see Fig. 1) comprising controller having a user interface (see computer device 38, Fig. 1) that is programmed with software configured to run an ablation planning, guidance and treatment system (see [0030]), wherein the user interface is configured for receiving a user input from the physician of a patient-type identification (see “clinician begins by uploading patient image data of the treatment region”, [0034]) and receiving an input for a treatment location (see identification of treatment region, [0036]) and tissue type at that location (see [0038]) such that the ablation planning system utilizes thermal characteristics of the chosen treatment location and tissue type to develop an appropriate treatment plan with optimized power, freeze times, and other treatment settings for the cryoprobe (see [0037]-[0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the controller as taught by Askew to receive a user input of a patient-type identification and the at least one spray location and to also determine when to terminate the treatment at the at least one spray location in light of Sahay, the motivation being to provide the additional benefit of more accurate thermal modeling and ablation of the specific treatment region (see Sahay [0038]).
Regarding claim 17, Askew in view of Sahay further teaches wherein the determination is based on a treatment plan associated with the patient-type identification (see Sahay [0035]-[0036]).
Regarding claim 18, Askew in view of Sahay further teaches wherein the determination is based on the spray location (see Sahay [0036]-[0038]).
Regarding claim 19, Askew in view of Sahay further teaches wherein the spray location comprises an anatomic region and an anatomic sub-region (see “specific anatomy and tissue type in the treatment region” and “anatomy and tissue type surrounding the treatment region”, Sahay [0037]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Askew in view of Sahay and in further view of Johnston et al. (US 6027499).
Regarding claim 20, Askew in view of Sahay teaches the limitations of claim 16, however Askew in view of Sahay fails to teach wherein the controller is further configured to alter a patient record to indicate a status of the treatment performed.
Johnston teaches a cryosurgical system (see Figs. 6 and 9) comprising an electronic monitoring and recording system (see 90, Figs. 6 and 9), wherein the electronic monitoring and recording system records the times at which the cryoburn starts and ends, as well as time and temperature during the procedure (see col. 12, lines 40-47 and lines 55-61). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the controller as taught by Askew in view of Sahay to be configured to alter a patient record to indicate a status of the treatment performed in light of Johnston, the motivation being to provide the additional .
Response to Arguments
Applicant's arguments filed 10 March 2021 with regard to the prior art rejections have been fully considered but they are not persuasive.
In response to Applicant’s argument directed to Lalonde failing to disclose a “controller configured to … determine a quantity of the flow of the flow of the cryogen … and adjust the control signal to the one or more valves based on the determined quantity” as recited in claim 1 (see Remarks pg. 7), the Examiner respectfully disagrees. The Examiner contends that Lalonde does meet this limitation since the controller of Lalonde determines a flow rate (considered a quantity of the flow of cryogen) based on temperature information (see Lalonde [0038]). It is noted that Applicant has not set forth specific arguments as to how a flow rate does not reasonably meet the limitation of a “quantity of the flow of the cryogen” as claimed.
In response to Applicant’s arguments directed to the device of Lalonde not being a “delivery device for the cryogen” as recited in claim 1 (see Remarks pgs. 7-8), the Examiner respectfully disagrees. The Examiner contends that the device 12 of Lalonde can be reasonably considered as a “delivery device for cryogen” since device 12 of Lalonde includes a handle 38 and an elongate body 15 for delivery of the cryogen to the balloon 18, and thereby delivery into the body (as shown in Lalonde, Figs. 1 and 8). The claim does not include any further limitations directed to where or what the cryogen is being “delivered” to, therefore the above interpretation is considered to be within the broadest reasonable interpretation of the claim term.
Regarding Applicant’s arguments directed to Askew in view of Goldboss failing to render claim 8 obvious (see Remarks pg. 8), the Examiner respectfully disagrees. The Examiner contends that since the modification to the controller of Askew in light of Goldboss suggests a controller configured to determine a number of metered doses of cryogen and control the valve to deliver the flow of the cryogen in determined number of doses required to treat the tissue. The claim term “deliver a target quantity of the flow of the cryogen” does not require the delivery to be performed in one dose, or exclude delivery of a total dose quantity of the flow of the cryogen in multiple doses over time.
Regarding Applicant’s arguments directed to the combination of Askew in view of Sahay failing to teach or suggest a controller configured to determine when the treatment at the spray location should be terminated as recited in claim 16 (see Remarks pgs. 8-9), the Examiner respectfully disagrees. The Examiner contends that since Sahay explicitly teaches planning of treatment freeze times (see “longer freeze times, etc.”, [0038]; “the system determines recommended treatment parameters such as … freeze time”, [0040]) which, when viewed in combination with Askew, renders obvious the claim limitation of a controller configured for determining when the treatment at the spray location should be terminated.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                       /JAYMI E DELLA/Primary Examiner, Art Unit 3794